Title: To Benjamin Franklin from Henri-Maximilien (Henry) Grand, 14 March 1780
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


Monsieur
Paris ce 14 Mars 1780
Le désir bien vif que j’ay d’aller au devant de tout ce qui peut vous être agréable, m’a fait prendre en considération les moyens qu’il y auroit d’applanir les Obstacles qui se présentent pour vous empecher d’eprouver dans cette partie qui vous regarde personellement, de la Gestion des Fonds du Public, la même satisfaction qui resulte pour vous de pouvoir compasser, & vous rendre raison à chaque instant de vos autres Operations; comme celle ci n’est malheureusement pas entierement votre Ouvrage, elle ne scauroit avoir les memes agrémens.

Il s’agiroit d’extraire de cette gestion touttes les Opérations où vous avez participé: mais come ouvrage épisodique, comme partie dont les raports sont engagés d’une maniere particuliere avec celle qui a precedé; la chose est, je crois, impraticable.
Il y avoit à vôtre arrivée plusieurs comptes de Fournisseurs de commencés; plusieurs marchandises d’expédiées, plusieurs payements de faits; & les Mandats que vous signates alors, soit individuellement ou conjointement, en faveur de ces Fournisseurs, ne servoient pas à acquitter uniquement de nouvelles Fournitures, mais étoient le rembours des précédentes, en tout, ou en partie; ce qui vous lie par là avec touttes les operations qui ont pu précéder, & qui s’enchainent de cette maniere les unes dans les autres.
Ce n’est donc que par la Reddition du compte général que vous pouvez opérer votre décharge particuliere, ce qui ne dépendra pas de mes Soins & de mon assiduité d’accelerer; l’arrivée de Mr. Dean abrégeroit de beaucoup ma tâche, & cette raison de retardement peut servir pour engager Mr. Johnson à differer son voyage a Paris.
Je suis avec Respect Monsieur Vôtre très humble et très obeisst. Servr.
Hy. Grand

Monsieur votre petit Fils voudra bien me faire scavoir par la Petite Poste si je dois neanmoins me rendre a Passy jeudi.

 
Addressed: a Monsieur / Monsieur Le Docteur / Franklin / Passy
Notations: H. Grand 14 mar 1780 / H Grand
